Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 5, 2015

                                         No. 04-15-00343-CV

                                   IN RE Reverend William RICE

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        On June 3, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on June 5, 2015.




                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.



                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014CV00379, styled Reverend William Rice v. City of San Antonio,
Animal Care Services, pending in the County Court at Law No. 10, Bexar County, Texas, the Honorable Timothy
Johnson presiding.